59 N.J. 506 (1971)
284 A.2d 179
TANYA TIBBS, INFANT, BY HER GUARDIANS, MR. AND MRS. HAROLD DIGGS, NELLIE HARRELL, INFANT, BY HER GUARDIANS, MR. AND MRS. SAMUEL SPURGEON, GENSEY LAWRENCE, INFANT, BY HER GUARDIANS, MR. AND MRS. NORRIS LAWRENCE, DENISE AVERETTE, INFANT, BY HER GUARDIANS, MR. AND MRS. WILLIE AVERETTE, AND OTHERS SIMILARLY AFFECTED, PLAINTIFFS-RESPONDENTS,
v.
BOARD OF EDUCATION OF THE TOWNSHIP OF FRANKLIN (SOMERSET COUNTY), DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued November 8, 1971.
Argued November 22, 1971.
Decided December 6, 1971.
*507 Mr. Leonard N. Arnold argued the cause for appellant.
Mr. William J. Zaino, Somerset County Legal Services, argued the cause for the respondents (Mr. James B. Ventantonio, Director; Messrs. Michael D. Lang, William J. Zaino and Joseph Lipofsky, Somerset County Legal Services, on the brief).
PER CURIAM.
The judgment of the Appellate Division is affirmed substantially for the reasons expressed in the opinion of Judge Kolovsky. (114 N.J. Super. 287)
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and MOUNTAIN  7.
For reversal  None.